Zimmer v Zimmer (2020 NY Slip Op 01757)





Zimmer v Zimmer


2020 NY Slip Op 01757


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ.


190 CA 19-01357

[*1]PAUL ZIMMER, PLAINTIFF-APPELLANT,
vJAMES K. ZIMMER, AS EXECUTOR OF THE ESTATE OF ROBERTA JUNE ZIMMER, DECEASED, DEFENDANT-RESPONDENT. 


TREVETT CRISTO P.C., ROCHESTER (DAVID H. EALY OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
WOODS OVIATT GILMAN LLP, ROCHESTER (F. MICHAEL OSTRANDER OF COUNSEL), AND WIEDMAN, VAZZANA, CORCORAN & VOLTA, P.C., FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Monroe County (John M. Owens, S.), entered October 9, 2018. The order, inter alia, granted the motion of defendant for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court